DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed January 14, 2022 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges cancelled claims 3-5.
The rejection of claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over Miyamori et al., JP2002-238517 in view of Yoshida et al., U.S. Pre Grant Publication 2014/0120792 is overcome by Applicant’s amendment. 
The rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Ishiwari et al., U.S. Patent Number 6,994,908 in view of Yoshida et al., U.S. Pre Grant Publication 2014/0120792 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al., CN103785224 in view of Ishiwari et al., U.S. Patent Number 6,994,908.
Regarding claim 1, Song discloses a filter formed of a laminated structure comprising a polytetrafluoroethylene microporous membrane layer, a polytetrafluoroethylene dipping treatment layer and a blended bulk of glass fiber and PTFE fiber [abstract and 0009].  Paragraphs 0013-0015 discloses that the glass fiber yarn and PTFE fiber are combed and twisted to make a blended yarn wherein the warp is glass fiber and PTFE fiber blended bulking cloth layer and the weft is glass fiber yarn and PTFE blended yarn of bulk processing.  Paragraph 0016 discloses that the glass fiber and PTFE fiber blended bulk fabric is sintered.  Paragraph 0017 discloses that the sintered material is introduced in the Teflon [PTFE] solution [impregnated] wherein the PTFE is in the semi-melting state at high temperature.  Paragraph 0015 discloses a woven glass fiber and PTFE fiber blended bulk fabric.  Applicant’s claim does not exclude additional fibers.  
Song is silent to the specific gravity of the PTFE layer.  Ishiwari discloses a laminated structure comprising a PTFE sheet 1; a heat meltable resin film or sheet 3; and a heat resistant woven fabric 4 [column 4, line 19-29].  Column 4, lines 57-65 discloses that the PTFE sheet has high crystallinity having a specific gravity is 2.175, particularly not less than 2.178, preferably 2.178 to 2.210. Column 7, lines 20-23 discloses that the woven fabric can include glass. Column 1, lines 5-11 discloses that the laminated article has low permeability.  Song and Ishiwari both disclose a laminated article comprising a PTFE sheet; a hot-melt resin; and a glass woven fabric.  Song and Ishiwari are analogous art.  One of ordinary skill in the art before the effective filing date would utilize the PTFE sheet having a specific gravity of 2.175 or greater for the benefit of obtaining a laminated article having reduced permeability.  
.  

9.	Claims 2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Song et al., CN103785224 in view of Ishiwari et al., U.S. Patent Number 6,994,908 and in further view of Matsushita et al., JP H04-327237.
	Song and Ishiwari, above, remain relied upon for claim 1.

	Regarding claim 2, neither Song nor Ishiwari disclose that the glass cloth is woven in a twill pattern.  Song does disclose a filter material [see title and abstract].  Matsushita discloses a filter comprising bulky glass yarns as warps and wefts respectively woven into a double cloth having twill tissues [abstract and 0005].  Paragraph 0015 discloses that the cloth is impregnated with a polytetrafluoroethylene resin.  Paragraph 0006 discloses that the filter has a higher dust collection efficiency.  Song and Matsushita are both directed a filter material and are thus analogous art.  Both Song and Matsushita disclose bulky glass yarn for weft and warp yarns used in a filter material.  One of ordinary skill in the art before the effective filing date of the invention would use the woven twill fabric of bulky glass yarns of Matsushita as the bulky glass yarn of Song for the benefit of obtaining a filter for enhanced dust collection efficiency.

	Regarding claim 6, neither Song nor Ishiwari disclose that the bulked glass yarn has a bulking percentage of 101% to 150%.  Song does disclose a filter material [see title and abstract].  Matsushita discloses a filter comprising bulky glass yarns as warps and wefts respectively woven into a double cloth having twill tissues [abstract and 0005].  Paragraph 0015 discloses that the cloth is impregnated a polytetrafluoroethylene resin.  Paragraph 0008 discloses that the bulky rate of 30% or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Paragraph 0006 discloses that the filter has a higher dust collection efficiency.  Song and Matsushita are both directed a filter material and are thus analogous art.  One of ordinary skill in the art before the effective filing date of the invention to utilize the twill woven fabric having a bulky rate or 30% or more for the benefit of obtaining a filter having enhanced dust collection efficiency.

Response to Arguments
10.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786